94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Edward RONWIN, Appellant,v.Dori ALTMAN, Appellee.
Nos. 96-1068, 96-3564.
United States Court of Appeals, Eighth Circuit.
Submitted July 26, 1996.Decided Aug. 12, 1996.

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Edward Ronwin sued Dori Altman for personal injuries alleged to have resulted from a low-speed, rear-end automobile collision.  A jury returned a verdict in favor of Altman, and judgment was entered on that verdict.  The District Court1 denied Ronwin's post-trial motions.  Ronwin appeals, seeking reversal on several grounds.


2
Having considered all the issues Ronwin has raised in these appeals, we conclude that the District Court committed no error of law and did not abuse its discretion in denying Ronwin's post-trial motions.  Because the case lacks precedential value, we affirm the judgment below without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota